Citation Nr: 0213614	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  02-02 767	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

(The issues of entitlement to service connection for hearing 
loss and of entitlement to an increased (compensable) 
evaluation for eczematoid dermatitis of the left foot will be 
the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and L.R.



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1947 to January 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2000 determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, that the veteran had not submitted 
new and material evidence to reopen a claim of entitlement to 
service connection for hearing loss.  Following a timely 
notice of disagreement in June 2001, the RO issued a 
statement of the case in January 2002, and the veteran 
submitted a timely substantive appeal later that month. 

The veteran requested a hearing before the Board, and the 
requested hearing was conducted before the undersigned Board 
member in June 2002.  At that hearing, the veteran requested 
that the record be held open for 30 days so that he could 
submit additional evidence.  Additional evidence was 
submitted, together with a written waiver of RO consideration 
of these documents.  38 C.F.R. § 20.1304 (2001).  Appellate 
review may proceed.

The Board is undertaking additional development on the issue 
of entitlement to service connection for hearing loss, and 
for an increased (compensable) evaluation for eczematoid 
dermatitis, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  An unappealed RO rating decision rendered in June 1988 
denied service connection for hearing loss, and an unappealed 
May 1992 rating decision denied a request to reopen that 
claim.

2.  The evidence associated with the record since the May 
1992 rating decision, including the veteran's testimony that 
he noted a subjective loss of hearing proximate to his 
service discharge, and that he had measurable loss of hearing 
and required use of hearing aids in the 1960's, indicates 
that the veteran may have had a hearing loss disability 
within the presumptive period, and constitutes new and 
material evidence because it bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 


CONCLUSIONS OF LAW

1.  An RO rating decision in June 1988 which denied 
entitlement to service connection for hearing loss, and a 
June 1992 rating decision which denied a request to reopen 
that claim, are final.  38 U.S.C.A. § 7105 (West 1991). 

2.  New and material evidence having been submitted since the 
May 1992 rating decision, the veteran's claim of service 
connection for hearing loss is reopened.  38 C.F.R. 
§ 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 1988 rating decision, the RO denied a claim of 
entitlement to service connection for hearing loss, on the 
basis that there was no evidence of hearing loss in service 
or within any applicable presumptive period thereafter, until 
many years after the veteran's service discharge.  The RO 
notified the veteran of the rating decision denying service 
connection for hearing loss in July 1988.  The veteran did 
not file an appeal to the 1988 rating decision, and that 
decision became final.  38 U.S.C.A. § 7105 (West 1991).  In 
May 1992, the RO denied a request to reopen the claim for 
service connection for hearing loss, and notified the veteran 
of that determination in that same month.  The veteran did 
not file an appeal to the 1992 rating decision, and that 
decision became final.  Id.

38 U.S.C.A. § 5108 provides that, to reopen a claim which has 
been denied, new and material evidence must be presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  New 
and material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  No other standard than that 
articulated in the regulation applies to the determination in 
this case.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law, effective in November 2000, eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, the provision of the VCAA codified at 38 U.S.C.A. 
§ 5103A specifies, with respect to disallowed claims, that 
the duty to assist "shall not" be construed to require 
reopening of a claim that has been disallowed except when new 
and material evidence has been presented or secured, as 
described in 38 U.S.C.A. § 5108.  Additionally, the Board 
notes that amended regulations implementing the VCAA have 
been promulgated.  However, although the amended regulations 
include a change in the definition of new and material 
evidence, the changes are effective only to requests to 
reopen a claim which are submitted on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 
VAOPGCPREC 03-01.  In any event, whether the new regulations 
do or do not apply in this case, no further consideration of 
VCAA is required in this case, since the Board's 
determination as to the veteran's request to reopen his 
claim, is, as set forth below, favorable to the veteran.

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

The June 1988 decision which denied the veteran's claim for 
service connection for hearing loss was predicated on 
findings that the veteran was not shown to have had a hearing 
loss during his active military service, that a compensably 
manifested sensorineural hearing loss was not shown within 
one year thereafter, and that the veteran's post service 
hearing loss was not shown to be of service origin.

The evidence of record on file at the time of the June 1988 
decision consisted of the veteran's DD Form 214, his service 
medical records, the report of a VA examination conducted in 
1982, private clinical records from 1977 to 1981, and a 
private audiologic report dated in 1984, which reflect that 
the veteran's military occupational specialties (MOS) 
involved work around aircraft and on the flight line.  These 
records also reflect that, after service, beginning in 1956, 
the veteran worked as a helicopter mechanic and in other 
capacities involving aircraft maintenance.  

The service medical records do not reflect findings of 
hearing loss or any ear abnormalities.  Reports of the 
veteran's induction physical examination conducted in March 
1947, examination for separation in March 1951, and 
separation examination in January 1955 reflect that the 
veteran's hearing, on whisper test, was 15/15 in each ear, 
and was 15/15 in each ear for spoken voice as well in 1955.  
The records do not reflect that any other audiologic testing 
was conducted.  The records are devoid of any notation that 
the veteran complained of hearing loss or of any ear 
disorder.  

The report of private audiologic examination conducted in 
March 1984 reflects that the veteran had progressive hearing 
loss "for many years" and had a 30-year history of noise 
exposure as an aircraft mechanic.  The RO concluded that the 
service medical records showed no diagnosis of hearing loss 
during service, that hearing was normal on service 
separation, and that the first evidence of hearing loss was 
many years after the veteran's service.

In 1992, the veteran submitted audiologic reports comparing 
his 1973 hearing with his hearing in 1986 and 1987, and 
submitted private audiologic examination reports dated in 
1986 though 1990.  The RO determined that this evidence was 
not new and material, as it did not establish that the 
veteran had a hearing loss disability in service or within 
any applicable presumptive period.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Certain diseases, including 
sensorineural hearing loss, may be presumed incurred in 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2001).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(d); Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence relevant to this claim, excluding evidence 
received related to a skin disorder, subsequent to the May 
1992 rating decision, consists of the veteran's testimony at 
a June 2002 hearing before the Board, and private clinical 
and audiologic records dated from 1981 to 1997.  At the June 
2002 hearing, the veteran testified to the effect that he had 
ear pain in service and humming in his ears, but did not 
report it, because the pain did subside, although the humming 
continued most of the time.  The veteran testified that he 
was not given a hearing test at service separation, but did 
feel that he had hearing loss at that time.  He testified 
that he had hearing testing soon after service, when he went 
to work at Fort Rucker in 1956.  He testified that he had a 
hearing loss the first time he was tested after service.  He 
testified that he had been wearing hearing aids for more than 
35 years. 

The Board finds that this evidence is new in that it was not 
previously of record at the time of either the 1988 or 1992 
rating decision.  In addition, this evidence is material.  As 
noted previously, the 1988 decision denied the veteran's 
claim on the basis that the evidence on file at that time did 
not show that the veteran had a hearing loss during his 
active, honorable military service, or within one year 
thereafter; and that veteran's post service hearing loss was 
not shown to be of service origin.  The credibility of the 
veteran's lay evidence that he had a hearing loss when he was 
tested in 1956, within about a year after his service 
discharge, must be presumed for purposes of determining 
whether the evidence is new and material.  

Evidence that the veteran manifested a hearing loss within 
the presumptive period after service bears directly and 
substantially on the specific matter concerning the origin of 
the veteran's current bilateral hearing loss disability.  
This new evidence, when considered with the other evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
New and material evidence has been presented, and the 
veteran's claim for service connection for bilateral hearing 
loss is reopened.


ORDER

New and material evidence having been submitted, the request 
to reopen a claim of entitlement to service connection for 
hearing loss is granted; the appeal is granted to this extent 
only.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

